Citation Nr: 1450971	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  07-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder with schizophrenia, and depression, to include as secondary to service-connected psychophysiological reaction, migraine headaches.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to August 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2005 and July 2006 rating decisions by the ROs in San Diego and Los Angeles, California, respectively. 

The January 2005 rating decision denied service connection for PTSD and bipolar with schizophrenia.  New and material evidence, in the form of relevant lay statements, was received in April, July, and November 2005 within one year of the January 2005 rating decision, such that readjudication was required, which was accomplished by the RO in July 2006.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).
 
The Veteran requested a personal hearing before a Veterans Law Judge on his substantive appeal.  However, according to October 2014 correspondence, the Veteran's current representative indicated that the Veteran no longer desires a personal hearing.  His hearing request is therefore deemed withdrawn.

Three separate service connection claims are certified on appeal.  However, because all claimed disabilities - PTSD, bipolar disorder with schizophrenia, and depression-    are psychiatric in nature, the Board combined, as reflected on the title page, the claims into one issue which encompasses all psychiatric disabilities presently claimed and/or diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2011, the Veteran executed power of attorney (POA) in favor of the above-named representative, thereby revoking the prior POA in favor of Disabled American Veterans.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently diagnosed with a psychiatric disability, variously diagnosed, and he attributes such disability to a personal assault in service, or alternatively, to his service-connected psychophysiological reaction, migraine headaches.  

Pursuant to the RO's request, a VA mental health examination was scheduled for July 2011, but the Veteran did not report.  However, because he submitted a change-of-address form shortly after the examination request was made, it is unclear whether he actually received notice of the scheduled examination.  In the interest of due process and fairness, the Veteran should be given an additional opportunity to present to a VA examination to determine the nature and etiology of any current psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his service connection claim for an acquired psychiatric disorder to include PTSD, bipolar disorder, schizophrenia, and depression, which includes the criteria for substantiating a PTSD claim based on PERSONAL ASSAULT, specifically the alternative forms of evidence that can be used to substantiate the claim.

2.  Make arrangements to obtain any relevant outstanding treatment records since August 2010, forward, from the Los Angeles VAMC.

3.  Thereafter, schedule the Veteran for a VA mental health examination with a psychologist or psychiatrist.  
The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Although a review of the claims file is imperative, attention is drawn to the following:

*August 1975 Medical History and Examination Reports (upon entrance) reflecting a normal psychiatric evaluation and no psychiatric complaints.

*May 1976 Administrative Remarks report (see military personnel records) showing that the Veteran received non-judicial punishment for assault and breach of peace.

*An August 6, 1976, service consultation report showing that while seeking treatment for severe headaches he reported himself as nervous and paranoid.

*An August 23, 1976, service consultation report noting the Veteran's report of injuring someone if he does not get off of the ship; feels as if he is under a lot of pressure.

*August 1976 STR reflecting that the Veteran was discharged due to unsuitability secondary to passive-aggressive personality disorder.

 *A January 1978 VA neuropsychiatric examination report showing a diagnosis of psychophysiological reaction, migraine headaches, which is currently service-connected.

*September 2004 VA medical record noting that the Veteran admitted to having had frequent vivid dreams and flashbacks about his military activities and service.

*A November 2004 VA examination report showing Axis I diagnoses of major depressive disorder and polysubstance abuse, and an Axis III diagnosis of migraine headaches.

*March to December 2005 records from the L.A County Mental Health Department showing treatment for schizoaffective disorder and anxiety.

*A January 2008 VA neurology consultation report noting that the Veteran has migraines and depression secondary to unresolved pain issues.

*A July 2008 "QTC" examination report reflecting the Veteran's report that his migraine headaches come with stress or depression.  

*An October 2008 VA Medical Resident Admission note showing a diagnosis of depression/migraine headaches.

* A February 2009 VA medical record showing the Veteran presented to the emergency room because of migraine headache, and a March 2009 VA Mental Health clinic note reflecting the Veteran's report of feeling depressed because of his migraines; assessment included worsening depression.

*August 2009 written argument provided by the Veteran's representative noting a plausible link between depression and headaches, with reference to the MERCK Manual.

*A December 2011 "QTC" neurologic examination report noting that the Veteran's migraine headaches cause cognitive and concentration impairment.

After reviewing the claims file and interviewing the Veteran, the examiner is asked to respond to the following:

a).  Diagnose any acquired psychiatric disability found to be present, to include PTSD, depression, bipolar disorder, and schizophrenia.

b).  Identify any evidence of behavioral changes or other markers in the record that, in the opinion of the examiner, represent signs, events, or circumstances indicating a possibility that the Veteran's claimed stressor of personal assault occurred.   

c).  If the examiner determines that an in-service personal assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  

d).   Regardless of whether or not PTSD is diagnosed, the examiner is asked to respond to the following:

Determine whether any OTHER current psychiatric disability had its clinical onset during active service; is related to any in-service disease, event, or injury; OR 
is proximately due to, or the result of, or AGGRAVATED BY, the service-connected psychophysiological reaction, migraine headaches. 

e).  Comment on the Veteran's personality disorder in service, and determine whether there was a superimposed disease or injury in service resulting in a current acquired psychiatric disability.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4.  After the requested examination has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  

5.  Finally, readjudicate the service connection claim for an acquired psychiatric disability on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



